Citation Nr: 1455592	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  09-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression disorder. 

2.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to June 1982 and he had additional service in the Massachusetts Army National Guard (MANG). 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs, Regional Office located in Boston, Massachusetts (RO), which declined to reopen a previously denied claim for a psychiatric disorder and denied an increased evaluation for lumbosacral strain disability.  The Veteran appealed the denial of his claims. 

The Veteran testified before the undersigned Veterans Law Judge as to his low back disorder at a hearing at the RO in November 2010.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  A transcript of that hearing is associated with the claims file.  

There was no testimony concerning the Veteran's mental health at that time; however, the Veteran has not indicated that he wishes to provide testimony on that matter.  The Veteran has not responded to VA's inquiry on whether he wishes to have a Board hearing on that matter.  See November 2011 notice letter.  Notably, on his March 2009 VA Form 9, substantive appeal, the Veteran limited his appeal, as well as the requested Board hearing, to the low back disability, but the issue of new and material evidence of psychiatric disorder was later certified by the RO, remained on appeal and is under the Board's jurisdiction.  Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009). 

In November 2011, the Board reopened the previously denied claim for a psychiatric disorder and remanded the underlying matter as well as the claim for increased rating to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the Board's remand instructions, the AMC obtained service personnel records to verify the Veteran's dates of service, obtained his records from the Army National Guard service, obtained his records from the Social Security Administration (SSA), and obtained some of his outstanding records of pertinent VA treatment.  

The record reflects the AMC was unsuccessful in attempts to obtain the Veteran's VA treatment record from Bedford VA Medical Center (VAMC) dated in 1996 and from New Mexico VA Healthcare System.  The Veteran also failed to respond to the January 2012 request for his assistance in identifying outstanding private treatment records.  The Board also instructed that the Veteran should be provided with VA examinations in conjunction with his claims, but the record reflects that the Veteran failed to report to his scheduled VA examinations without any explanation.  He has provided no indication that he would appear for a new examination if one were scheduled.  Since the record reflects that there has been substantial compliance with the Board's 2011 remand directives, the Board may proceed with adjudication of the claims without prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to increased rating for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran, without showing good cause, failed to report to a VA examination that was scheduled to determine the nature and etiology of any current diagnosed psychiatric disorder.

2.  The Veteran's current diagnosed acquired psychiatric disorder was not shown during service, or for years thereafter, and the weight of the medical evidence is against a link between any current diagnosed psychiatric disorder and his period of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).

In this case, in October 2007, prior to the April 2008 rating decision, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  He was provided with information regarding ratings and effective dates.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has obtained the Veteran's service records from his periods of service with the Army and the Army National Guard, his records from the Social Security Administration (SSA), as well as some of his VA treatment records.  VA's attempts to obtain the Veteran's VA treatment records from VA medical facilities in Bedford dated in 1996 and in New Mexico from 2003 to 2004 were not successful.  The file contains a detailed memorandum, dated in, in February 2012, which contains an itemized list of events and actions surrounding VA's attempts to locate any pertinent records and concludes with a formal finding that the identified VA treatment records are unavailable.  In a January 2012 letter, the RO informed the Veteran of the unsuccessful efforts to find his VA treatment records from VA medical facilities in Bedford dated in 1996 and in New Mexico from 2003 to 2004. Further, the RO has requested that the Veteran send any pertinent records, including, any additional medical documents that he might have in his possession. The Veteran did not respond.

The Veteran also failed to respond to VA's November 2011 request for assistance in identifying and obtaining outstanding records of pertinent private treatment.  

Pursuant to the Board's November 2011 remand directives, the AMC scheduled the Veteran for a January 2012 VA psychiatric examination in conjunction with claim, but he failed to show.  The Veteran has not shown good cause for his failure to report for this examination, nor has he requested that it be rescheduled.  Again, the duty to assist requires the Veteran's participation when needed.  See Wood, 1 Vet. App. at 193.  In light of the foregoing, the Board finds that VA has developed all relevant facts to the extent possible, and that there is no further assistance required in developing the facts pertinent to the duty to assist.  The claim shall be adjudicated on the current evidence of record.  38 C.F.R. § 3.655.

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. 

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  He reports that his current psychiatric problems had an onset during his period of service and he believes that his current diagnosed disorder is related to his period of service.  He indicated that he had "mixed feelings" about his military service, that he was disciplined several times during service for fighting or disobeying orders, and that he does not like black people since he was assaulted by the group of soldiers in service.  See, e.g., February 2005 and March 2008 VA treatment records.  His sister also reported to a VA provider that, although there were many family problems prior to service, the Veteran did not have a problem with anger or depression until he had been in the military for a while.  She stated that the Veteran was assaulted by a group of black soldiers while stationed in Germany, but he had enjoyed service until that time. 

Initially, the Board notes that a review of the claims file shows that the Veteran was scheduled to appear for VA compensation and pension examination in April 2011. Without explanation, the Veteran failed to report to this examination. When entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655. 

Here, the Veteran failed to report for a scheduled VA examination essential to the development of his service connection claim and did not set forth good cause for such failure.  He was notified of the examination at his last known address. 
As such, the Board will adjudicate the claim based on the evidence contained in the claims folder.

A review of the Veteran's service treatment records shows he denied any depression, excessive worrying, or nervous trouble of any sort during service evaluations in June 1982 (for separation from active service) and October 19833 (induction in the National Guard).  The Veteran did indicate that he experienced trouble sleep on his June 1982 report of medical history, but he denied any similar problems in his October 1983.  

The Board notes that the Veteran has also reported being assaulted by a group of black soldiers in Germany in June 1981, when he tried to intervene in a fight and was kicked numerous times in the back.  The Veteran has been granted service connection for a low back disability based on this incident, and there is documented treatment for a renal contusion after a fight at that time.

The Veteran's post-service medical records show that he first sought treatment for mental health symptoms in January 1998.  At that time, he was admitted after he presented with complaints of depression and suicidal ideations.  It was noted that the Veteran reported that he had been feeling depressed for ten years, however, his symptoms had increased over the last year since his father's death and his becoming homeless.   The Veteran denied any previous mental health treatment or history of suicide attempts.  He was assessed with major depression.  

The Veteran was subsequently admitted for inpatient psychiatric treatment in March 1998 for borderline personality disorder.  In the March 1998 hospital summary, it was noted that the Veteran's father's death in 1996 was a profoundly disturbing experience for the Veteran.  He reported that he had experience symptoms of depression and anger for the past ten years since his father became sick.  He also reported some difficulties during his military service, where he was disciplined with superior officers and he lost rank on two separate occasions for physical assaults against his superior. 

The current medical evidence of record reflects various mental health diagnoses, including schizoaffective disorder unspecified, depression disorder not otherwise specified (NOS), personality disorder NOS with borderline features, and schizoaffective depressed versus major depressive disorder NOS.  See, e.g., VA treatment records dated in April 2005, April 2008, January 2011, and January 2012.

The Veteran seeks entitlement to service connection for his acquired psychiatric disorder.  As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnoses of schizoaffective disorder, depression disorder and borderline personality disorder during the pendency of this appeal.  Accordingly, element (1), a current diagnosed disability, has been met.  

With respect to element (2), in-service disease or injury, the Veteran's service treatment records do not show complaints or treatment for mental health problems and his October 1983 induction examination in the year following his separation from active service shows he received a normal psychiatric evaluation.  There is no indication that the Veteran was evaluated with a chronic psychiatric disorder during his period of service.  

To the extent that the Veteran's lay statements can be interpreted as evidence that his current diagnosed psychiatric disorder had an onset during his period of service, the Board finds he is not competent to diagnose a psychiatric disorder as the result of his service.  In this regard, the Board observes that laypersons are competent to report what comes through their senses.  See Layno v. Brown, 6 Vet. App. 465   (1994).  However, the record does not reflect that he has any particular training in psychology or psychiatry.  That is, there is no indication that the Veteran, as a layperson, has the requisite knowledge to diagnose a psychiatric disorder. 

Moreover, the post-service medical evidence does not show manifestations of his current diagnosed psychiatric disorders until 1998, which comes more than a decade after the Veteran's separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, as service connection for acquired psychiatric disorder is not shown within one year of the Veteran's separation from service, service connection on a presumptive basis is not warranted. 

That being said, the Board cannot ignore the Veteran's report of sleeping trouble in 1982 or that his service records do confirm that he was assaulted during his period of service as well as receive disciplinary actions for insubordination to superiors. Therefore, the element (2) has arguably been met with respect to in-service injury.

With regard to element (3), a nexus or relationship, none of the available medical records contains any medical opinion that links the Veteran's current diagnosed psychiatric disorder to his period of active service.  Again, the Veteran, without a showing of good cause, failed to show to his scheduled VA examination in January 2012.  A VA examination would have been helpful to obtain a medical opinion on whether the Veteran has any current psychiatric disorder that is etiologically related to his period of service.  Since the Veteran failed to show without good cause, and he has not requested that a new examination be scheduled, there is no medical opinion of record that addresses the issue of a medical nexus. 

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran has any current psychiatric disorder that had an onset in service or that it is related to his period of service.

The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Indeed, the Veteran has asserted at times during the appeal period that his current psychiatric disability began in service and has continued since his separation from service.  However, while the Veteran and his sister are competent to provide evidence as to the onset and what observable symptoms he has experienced througout, the Board notes that it must consider the credibility of the Veteran's and his sister's testimony that he has experienced mental health symptoms since his period of service.  As to the credibility of the assertions that the problems have been ongoing since service, the lack of medical evidence showing any treatment or mention of the condition during the span since service until 1998 when he first sought treatment.  Notably, at that time, the Veteran only reported the onset of his symptoms for ten years and since the time of his father's health began to decline.  The Board finds that given the lack of treatment as well as his inconsistent statements regarding the onset of his symptoms makes the Veteran's assertions less than credible. 

Other than the Veteran's lay assertions that he has suffered from a mental health disorder since his period of service, the evidence of record does not show a continuity of symptomatology (or treatment) for mental health disorder, following separation from the Veteran's service in 1982 until more than a decade later.  While the Veteran reported that he had mental health problems over the years since service, the record does not document any treatment for complaints or findings involving a diagnosed psychiatric disorder until 1998.  A lengthy period of time between service and the first post-service evidence of complaints or symptoms associated with the disorder at issue is of itself a factor for consideration that weighs against a finding that the current disability is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service).  

There is no competent evidence otherwise linking any current psychiatric disorder to military service, the Board finds that the preponderance of the evidence is against granting service connection for any current diagnosed psychiatric disorder.  As such, element (3), medical nexus between current diagnosed disability and period of service, has not been met.  The Veteran's claim for entitlement to service connection fails on this basis.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current acquired psychiatric disorder that either had its onset in service or is otherwise related to his period of service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 


REMAND

The Veteran seeks entitlement to an increased evaluation for his lumbosacral strain disability.  While the Board regrets additional delay, another remand is unfortunately required in this case in order to ensure that the Veteran is provided with every opportunity for the full development of his claim.

Since the Veteran's claim has returned to the Board, he has identified outstanding records of pertinent VA treatment from a medical facility in Bedford, Massachusetts.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, on remand, the RO/AMC should obtain from the Bedford VA medical facility any outstanding, pertinent records of evaluation and/or treatment o the Veteran, dated from February 2012 onward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, on remand, the RO/AMC should make another attempt to schedule the Veteran for a VA examination to evaluate the current severity of his lumbosacral strain disability.  The Board acknowledges that the Veteran failed to report to his schedule January 2012 VA examination without any explanation and he has not indicated his willingness to attempt a rescheduled examination.  38 C.F.R. § 3.655.  

However, the record demonstrates that the severity of the Veteran's lumbosacral strain disability has not been truly evaluated during the applicable period under appeal.  While he appeared for the November 8, 2007 x-ray in conjunction with his VA examination, he failed to return to the November 10, 2007 clinical evaluation of his disability.  In addition, the available VA treatment records only reflect complaints of low back and few clinical findings.  The record is currently insufficient for adjudication of the Veteran's lumbosacral strain disability.  As such, the Veteran should be given another opportunity to attend a re-scheduled VA spine examination.  

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examinations and cooperating with the examiner.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993). He is advised that he has an obligation to assist VA in the development of his claims, and that if again fails to attend the scheduled examination, it may result in an adverse decision.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Bedford VA medical facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since February 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, the Veteran should be scheduled for a VA examination with an appropriate expert in order to determine the current severity of his lumbar spine disability.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner must specifically comment on any additional limitation of motion that the Veteran experiences during flare ups of pain. 
 
3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to an increased evaluation for a lumbar spine disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


